Citation Nr: 1040970	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1982 to July 1982.  The Veteran had subsequent service in 
the National Guard from November 1980 to June 2003.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in January 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

In February 2008, the Veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.  During the Board hearing, the Veteran 
withdrew several issues and continued to pursue the issues 
currently on appeal.  

In September 2008, the Board remanded the issue for further 
development.  As the requested development has not been 
substantially completed, further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in February 2008 testified that he was first 
diagnosed as a pre-diabetic in 1998 during active service with 
the Army National Guard of Arkansas.  A week later his civilian 
doctor diagnosed him with diabetes mellitus.  The Veteran also 
claims that his sleep apnea was first treated in the 1990s during 
National Guard service and he was sent to the field hospital.  
Private medical records first indicate the Veteran had diabetes 
mellitus in August 2000 and sleep apnea in February 1999.  While 
the file shows the Veteran's periods of active duty for training, 
dates for active duty for training for the entire year of 1999 
are not indicated and it is unclear whether the Veteran had 
active duty for training in 1999.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active 
military, naval, or air service" includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, as well as any period of inactive duty training 
during which the individual concerned was disabled or died from 
an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

In December 2008, the Board remanded the issues, including to 
confirm the Veteran's periods of active duty for training and to 
obtain his outstanding service treatments records while with the 
National Guard.  Subsequent to the Board's remand, records were 
received from the Adjutant General Office of the Arkansas 
National Guard, which show that in July 1997 the Veteran had 
frequent problems sleeping.  In a statement in October 2008, the 
Veteran indicated that from 1980 to 1995 he served in Company D 
Maintenance Unit.  

An attempt still needs to be made to obtain the Veteran's 
outstanding service records from his National Guard units and his 
periods of active duty for training in 1999 need to be confirmed.  
It is also unclear which periods of the Veteran's active duty for 
training with the National Guard were federalized.  

As the Veteran is receiving benefits from the Social Security 
Administration (SSA) which may be pertinent to the claims, the 
SSA records should be obtained and associated with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1. Verify with the "Btry A 1st Bn 206th FA Araring, 
Morrilton, AR", "1-233-ADA Btry A, Morrilton, AR", 
Company D Maintenance Unit with the Army National 
Guard of Arkansas, and the Adjutant General of the 
State of Arkansas the Veteran's periods of active 
duty for training, in 1999, and which periods of 
active duty for training from 1990 to 2000 were 
authorized under 32 U.S.C.A. §§ 316, 502, 503, 504, 
or 505.  If the records do not exist or that further 
efforts to obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Directly contact "Btry A 1st Bn 206th FA Araring, 
Morrilton, AR", "1-233-ADA Btry A, Morrilton, AR", 
and Company D Maintenance Unit with the Army National 
Guard of Arkansas, and request all of the Veteran's 
service treatment records.  If the records do not 
exist or that further efforts to obtain the records 
would be futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

3. Request records from the Social Security 
Administration.  If the records do not exist or 
further efforts to obtain the records would be 
futile, notify the Veteran in accordance with 
38 C.F.R. § 3.159(e 

4.  After completion of the above and any other 
development deemed necessary, the RO should review 
the expanded record and determine if the benefits 
sought can be granted.  Unless the benefits sought 
are granted, the Veteran and his representative 
should be furnished an appropriate supplemental 
statement of the case and be afforded an opportunity 
to respond.  Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


